Title: John Adams to Abigail Adams, 4 March 1788
From: Adams, John
To: Adams, Abigail


        
          The Hague March 4. 1788
          My dearest Friend
        
        After a Passage of two days, against contrary Winds, and a terrible Jolt through the Mud, from Helvoet, I arrived here this day, in good health and not bad Spirits. The Princes Birth day is on Saturday: so that I shall not be able to take Leave before Monday, and if I go to Amsterdam afterwards, I shall not be able to leave that City before Wednesday or Thursday: so that I fear you cannot expect me, till the Week after next.— Mr Dumas prays me to Send you his respects.
        My Cockade is Splendid enough for a Lt. General.— Mr Dumas is large enough for a Colonel, or for what I know for a Major General. I have not seen one Person without an orange Ribbon. great Preparations are making for celebrating the Birth day: and all is quiet. Tomorrow I make my first Visits.— Give my Love to Mr and Mrs Smith and to my dear Boy.— and my Respects and Compliments to all Freinds.
        yours forever
        John Adams
      